Citation Nr: 0110129	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO&IC) in Wichita, Kansas.

In an April 1997 Report of Contact, the RO&IC indicated that 
the veteran had requested to withdraw his appeal with respect 
to his claim of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
bilateral knee disability.  The Board will limit its 
consideration accordingly. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO&IC, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran essentially contends that his current low back 
disability is a result of numerous parachute jumps during 
service.  More specifically, he maintains that he performed 
over 130 jumps and that on one night jump, he landed into a 
tree, fell onto the ground and was rendered unconscious.  The 
veteran contends that the repetitive stress of the numerous 
jumps along and the accident involving the tree have caused 
his current low back disability.  

In October 1998, the Board remanded this case, in part, for a 
VA examination of the veteran and a medical opinion 
concerning the etiology of the veteran's low back disability. 

A review of the March 1999 VA examination report reflects 
that the examination was performed by a physicians assistant, 
who had reviewed the claims file, to include the service 
medical records, and entered a diagnosis of chronic low back 
syndrome.  In an addendum to the March 1999 VA examination 
report, the examiner provided an opinion concerning the 
etiology of the veteran's low back disability, but the 
opinion is inadequate for adjudicative purposes.  
Accordingly, additional development is necessary.  Stegall v. 
West, 11 Vet. App 268 (1998).  

In light of the foregoing, the case is REMANDED to the RO&IC 
for following actions:

1.  The RO&IC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for low back disability.  
With any necessary authorization 
from the veteran, the RO&IC should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO&IC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO&IC should schedule 
the veteran for an examination by an 
orthopedist, who has not previously 
examined the veteran, if available, 
to determine the etiology of the 
veteran's low back disability.  Any 
indicated studies should be 
performed.  The claims file must be 
made available to and reviewed by 
the examiner.  Based upon the 
examination results and the review 
of the claims folder, the examiner 
must provide an opinion as to 
whether it is at least as likely as 
not that any currently diagnosed low 
back disability is etiologically 
related to service. The supporting 
rationale for the opinion must also 
be provided.  

4.  Thereafter, the RO&IC should 
review the claims file and ensure 
that all requested actions have been 
conducted and completed in full.  
Then, the RO&IC should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the VCAA.

5.  Then, the RO&IC should 
readjudicate the claim for service 
connection for low back disability.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO&IC should issue 
a supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO&IC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




